EXHIBIT 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), made effective
as of March 1, 2012 (the “Effective Date”), is between Navigant Consulting,
Inc., a Delaware corporation (the “Company”), and Julie M. Howard (the
“Executive”).

RECITALS

A. The Company and the Executive entered into an Employment Agreement dated as
of November 3, 2003, which Employment Agreement was amended and restated
effective November 10, 2008 (the “Prior Agreement”).

B. The Company desires to continue to obtain the benefits of the Executive’s
knowledge, skills, and experience by employing the Executive as its Chief
Executive Officer upon the terms and subject to the conditions of this
Agreement.

C. The Company desires to offer the Executive an amendment of the terms and
conditions of the Prior Agreement, which is embodied in the terms and conditions
of this Agreement as provided herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Employment. Subject to the terms and conditions of this Agreement, the
Company agrees to employ the Executive, and the Executive agrees to be employed
by the Company, for the period stated in Paragraph 2 hereof.

As of the Effective Date, the Company’s Board of Directors (the “Board”) shall
appoint the Executive to the Board to serve in the class of directors whose
three-year terms expire at the annual meeting of the Company’s shareholders in
2014.

2. Employment Term. The term of the Executive’s employment by the Company under
this Agreement will begin on the Effective Date, and will continue, subject to
earlier termination as provided in Paragraphs 7 and 8 hereof, until the fifth
(5th) anniversary of the Effective Date (the “Employment Term”). If the Company
does not give the Executive written notice at least twelve (12) months prior to
the end of the Employment Term of the Company’s intent not to continue
Executive’s employment after the expiration of this Agreement (on terms, other
than contract length, at least equivalent to the terms of this Agreement), this
Agreement shall automatically extend for an additional twelve (12) month period,
If the Company does provide timely notice of its intent not to continue
Executive’s employment as set forth above, this Agreement shall expire at the
end of the Employment Term.

3. Position and Responsibilities. During the Employment Term, the Company shall
employ, and the Executive shall serve as the Company’s Chief Executive Officer.
During the Employment Term, the Executive shall possess such powers and perform
such duties



--------------------------------------------------------------------------------

and functions as are generally consistent with the role of Chief Executive
Officer. Nothing in this Agreement shall prevent the Company from restructuring
or reorganizing its senior management team or their accountabilities, provided
that any such reorganization or restructuring that reduces the Executive’s
accountabilities in more than a de minimis fashion shall be deemed a material
diminution for purposes of Paragraph 7(c)(ii) of this Agreement.

During the Employment Term, the Executive also agrees to serve, if elected, as
an officer and director of any direct or indirect subsidiary of the Company
without additional compensation. Upon the Date of Termination (as defined
below), the Executive shall be deemed to resign from any position with the
Company or any subsidiary, including, but not limited to, as an officer or
member of the Board and the board of directors of any subsidiary.

4. Performance of Duties; Commitment of Time. During the Employment Term, the
Executive shall discharge the following obligations:

(a) Except for illness, reasonable vacation periods, and reasonable leaves of
absence, the Executive shall, subject to Paragraph 4(c) hereof, devote her best
efforts and full business time, attention and skills to the business and affairs
of the Company and its subsidiaries, affiliates and divisions, as such business
and affairs now exist and as they may be hereafter changed or added to. The
Executive agrees to comply materially with all codes of conduct, personnel
policies and procedures applicable to senior executives of the Company
including, without limitation, policies regarding sexual harassment, conflicts
of interest and insider trading.

(b) The Executive shall report directly to the Board and she shall perform all
of her duties in accordance with such reasonable directions, requests, rules and
regulations as are specified by the Board in connection with her employment.

(c) Nothing herein shall preclude the Executive from devoting such reasonable
time as required to serve, or to continue to serve, on the boards of directors
of, or to hold any other offices or positions in or with respect to, other
companies, organizations or entities, provided that (i) the Executive gives
prior notice to the Company of such other activities, (ii) such other activities
do not violate Paragraph 6 hereof, and (iii) such other activities have no
material effect on the time the Executive is required to spend in connection
with the services required of her hereunder.

5. Compensation and Benefits.

(a) Base Salary. During the Employment Term, the Executive will receive an
annual salary determined by the Compensation Committee of the Board (the
“Committee”), payable in monthly or more frequent installments, subject to
authorized withholding and other deductions. The annual salary will be reviewed
annually by the Committee, in consultation with the Executive and, if
appropriate, increased by the Committee, in its sole discretion. Such annual
salary, as increased, is hereinafter referred to as the “Base Salary.” In no
event shall the Executive’s Base Salary be reduced without Executive’s written
consent unless such reduction is part of a comparable reduction for all members
of senior management.

 

2



--------------------------------------------------------------------------------

(b) Annual Cash Incentive Bonus. During the Employment Term, the Executive will
be eligible to receive an annual cash incentive bonus determined by the
Committee, as a percentage of the Executive’s Base Salary and based upon the
Executive’s and/or the Company’s achievement of annual performance goals or
objectives established by the Committee, in its sole discretion. Payment will be
made on or before March 15th of each calendar year immediately following the
year in which such compensation is earned.

(c) Employee Benefits and Perquisites. During the Employment Term, the Executive
will be entitled to receive all benefits and perquisites of employment generally
available to other members of the Company’s senior executive management, upon
her satisfaction of the eligibility or participation criteria therefor. The
Company reserves the right to modify employee benefits and perquisites at its
discretion.

(d) Reimbursement of Business Expenses. The Company shall pay or reimburse the
Executive, in accordance with its normal policies and practices, for all
reasonable business expenses incurred by the Executive in connection with the
performance of her obligations hereunder. The Executive shall produce accounts
and vouchers or other reasonable evidence of expenses incurred or payments made
by the Executive, all in accordance with the Company’s regular procedures in
effect from time to time and in form suitable to establish the validity and
deductibility of such expenses for tax purposes.

(e) Legal Fees. The Company shall pay, or reimburse the Executive for the legal
fees and expenses of counsel incurred by the Executive in connection with the
preparation, negotiation, execution and delivery of this Agreement, up to a
maximum of $15,000.00.

(f) Withholding Taxes. There shall be deducted and withheld from the Base Salary
and all other compensation payable to the Executive during or for the Employment
Term any and all amounts required to be deducted or withheld under the
provisions of any statute, regulation, ordinance or order.

6. Obligations of the Executive During and After Employment.

(a) The Executive acknowledges and agrees that solely by virtue of her
employment by, and relationship with, the Company, she will acquire
“Confidential Information,” as defined in subparagraph (viii) below, as well as
special knowledge of the Company’s business and its relationships with its
clients and employees, and that, but for her association with the Company, the
Executive will not have had access to said Confidential Information or knowledge
of said relationships. The Executive further acknowledges and agrees (1) that
the Company has long term relationships with its clients and employees, and that
those relationships were developed at great expense and difficulty to the
Company over several years of close and continuing involvement; (2) that the
Company’s relationships with its clients and employees are and will continue to
be valuable, special and unique assets of the Company and (3) that the Company
has the following protectable interests that are critical to its competitive
advantage in the industry and would be of demonstrable value in the hands of a
competitor: Company-specific

 

3



--------------------------------------------------------------------------------

information concerning revenues, costs, margins, marketing strategies,
employees, compensation systems, employee benefits, corporate development plans
and opportunities, financial, accounting and corporate governance systems, and
concepts, ideas, and other matters not generally known to the public. The
Company acknowledges and agrees that such protectable interests do not include
information properly in the public domain, or the generalized knowledge, skills
and know-how possessed by the Executive, whether as a result of her employment
or otherwise. In return for the consideration described in this Agreement, the
Executive hereby represents, warrants and covenants as follows:

(i) The Executive has executed and delivered this Agreement as her free and
voluntary act, after having determined that the provisions contained herein are
of a material benefit to her, and that the duties and obligations imposed on her
hereunder are fair and reasonable and will not prevent her from earning a
comparable livelihood following the termination of her employment with the
Company;

(ii) The Executive has read and fully understands the terms and conditions set
forth herein, has had time to reflect on and consider the benefits and
consequences of entering into this Agreement, and has had the opportunity to
review the terms hereof with an attorney or other representative if she so
chooses;

(iii) The execution and delivery of this Agreement by the Executive does not
conflict with, or result in a breach of or constitute a default under, any
agreement or contract, whether oral or written, to which the Executive is a
party or by which the Executive may be bound;

(iv) The Executive agrees that, during the time of her employment with the
Company and for a period of one year after termination of the Executive’s
employment hereunder for any reason other than the expiration of the Agreement
and the Employment Term as a result of the Company’s decision not to offer to
continue to employ the Executive upon the expiration of this Agreement on terms,
other than contract length, at least equivalent to the terms of this Agreement,
the Executive will not, except on behalf of the Company, anywhere in North
America or in any other place or venue where the Company or any affiliate,
subsidiary or division thereof now conducts or operates, or may conduct or
operate, its business prior to the date of the Executive’s termination of
employment:

(A) directly or indirectly, contact, solicit or direct any person, firm,
corporation, association, or other entity to contact or solicit any of the
Company’s clients or prospective clients (as they are hereinafter defined) for
the purpose of selling or distributing or attempting to sell or distribute, any
products and/or services in competition with the Company to its clients during
the term hereof. In addition, the Executive will not disclose the identity of
any such clients or prospective clients, or any part thereof, to any person,
firm, corporation, association, or other entity for any reason or purpose
whatsoever, except to the extent (1) required by any law, regulation or order of
any court or regulatory commission,

 

4



--------------------------------------------------------------------------------

department or agency, provided that the Executive gives prompt notice of such
requirement to the Company to enable the Company to seek an appropriate
protective order, or (2) such disclosure is necessary to perform properly the
Executive’s duties under this Agreement;

(B) directly or indirectly, solicit on her own behalf or on behalf of any other
person, the services of any person who is an employee of the Company, nor
solicit any of the Company’s employees to terminate employment with the Company;
and

(C) act as a consultant, advisor, officer, manager, agent, director, partner,
independent contractor, owner, or employee for or on behalf of any of the
Company’s competitors, as defined below.

(v) The scope described above is necessary and reasonable in order to protect
the Company in the conduct of its business and that, if the Executive becomes
employed by another employer, she shall be required to disclose the existence of
this Paragraph 6 to such employer and the Executive hereby consents to and the
Company is hereby given permission to disclose the existence of this Paragraph 6
to such employer;

(vi) For purposes of this Paragraph 6, “client” shall be defined as any person,
firm, corporation, association, or entity that purchased any type of product
and/or service from the Company, or is or was doing business with the Company
within the 12-month period immediately preceding termination of the Executive’s
employment. For purposes of this Paragraph 6, “prospective client” shall be
defined as any person, firm, corporation, association, or entity contacted or
solicited in writing by the Company or who contacted the Company within the
12-month period immediately preceding the termination of the Executive’s
employment for the purpose of having such persons, firms, corporations,
associations, or entities become a client of the Company. For purposes of this
Paragraph 6, the Company’s “competitors” shall include any business that
provides consulting services in actual and substantial competition with the
Company, including but not limited to FTI Consulting, Inc. Charles River
Associates, Inc., Huron Consulting Group Inc., Berkeley Research Group, Duff and
Phelps Corporation, and any successors to these companies;

(viii) Both during her employment and thereafter she will not, for any reason
whatsoever, use for herself or disclose to any person not employed by the
Company any “Confidential Information” of the Company acquired by the Executive
during her relationship with the Company, except to the extent that such
Confidential Information (a) becomes a matter of public record or is published
in a newspaper, magazine or other periodical, or in other media, available to
the general public, other than as a result of any act or omission of the
Executive, (b) is required to be disclosed by law, regulation or order of any
court or regulatory commission, department or agency, provided that the
Executive gives prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order, or (c) is in the Executive’s
reasonable

 

5



--------------------------------------------------------------------------------

judgment required to be disclosed in order to perform properly the Executive’s
duties under this Agreement, including without limitation in connection with a
sale or potential sale of the Company or of all or any portion of the assets of
the Company under consideration by the Board. The Executive further agrees to
use Confidential Information solely for the purpose of performing duties with
the Company and further agrees not to use Confidential Information for her own
private use or commercial purposes. The Executive agrees that “Confidential
Information” includes but is not limited to: (1) any financial, engineering,
business, planning, operations, services, potential services, products,
potential products, technical information and/or know-how, organization charts,
formulas, business plans, production, purchasing, marketing, pricing, sales,
profit, personnel, customer, broker, supplier, or other lists or information of
the Company; (2) any papers, data, records, processes, methods, techniques,
systems, models, samples, devices, equipment, compilations, invoices, client
lists, or documents of the Company; (3) any confidential information or trade
secrets of any third party provided to the Company in confidence or subject to
other use or disclosure restrictions or limitations; and (4) any other
information, written, oral, or electronic, whether existing now or at some time
in the future, and whether pertaining to current or future developments, which
pertains to the Company’s affairs or interests or with whom or how the Company
does business. The Company acknowledges and agrees that Confidential Information
does not include information properly in the public domain, or the generalized
knowledge, skills and know-how possessed by the Executive, whether as a result
of her employment or otherwise;

(ix) During the Employment Term and thereafter, the Executive will not remove
from the Company’s premises any documents, records, files, notebooks,
correspondence, reports, video or audio recordings, computer printouts, computer
programs, computer software, price lists, microfilm, drawings, or other similar
documents containing Confidential Information, including copies thereof, whether
prepared by her or others, except as her duties under this Agreement shall
require, and in such cases, will promptly return such items to the Company. Upon
termination of her employment with the Company, all such items including
summaries or copies thereof, then in the Executive’s possession, shall be
returned to the Company immediately;

(x) All ideas, inventions, designs, processes, discoveries, enhancements, plans,
writings, and other developments or improvements (the “Inventions”) conceived by
the Executive, alone or with others, during the term of her employment, whether
or not during working hours, that are within the scope of the Executive’s
business operations or that relate to any of the Company’s work or projects
(including any and all inventions based wholly or in part upon ideas conceived
during the Executive’s employment with the Company), are the sole and exclusive
property of the Company. The Executive further agrees that (1) she will promptly
disclose all Inventions to the Company and hereby assigns to the Company all
present and future rights she has or may have in those Inventions, including
without limitation those relating to patent, copyright,

 

6



--------------------------------------------------------------------------------

trademark or trade secrets; and (2) all of the Inventions eligible under the
copyright laws are “work made for hire.” At the request of and without charge to
the Company and without cost to the Executive, the Executive will do all things
deemed by the Company to be reasonably necessary to perfect title to the
Inventions in the Company and to assist in obtaining for the Company such
patents, copyrights or other protection as may be provided under law and desired
by the Company, including but not limited to executing and signing any and all
relevant applications, assignments or other instruments. Notwithstanding the
foregoing, pursuant to the Employee Patent Act, Illinois Public Act 83-493, the
Company hereby notifies the Executive that the provisions of this subparagraph
(x) shall not apply to any Inventions for which no equipment, supplies, facility
or trade secret information of the Company was used and which were developed
entirely on the Executive’s own time, unless (1) the Invention relates (i) to
the business of the Company, or (ii) to actual or demonstrably anticipated
research or development of the Company, or (2) the Invention results from any
work performed by the Executive for the Company;

(xi) All client lists, supplier lists, and client and supplier information are
and shall remain the exclusive property of the Company, regardless of whether
such information was developed, purchased, acquired, or otherwise obtained by
the Company or the Executive. The Executive also agrees to furnish to the
Company on demand at any time during her employment, and upon the termination of
her employment, any records, notes, computer printouts, computer programs,
computer software, price lists, microfilm, or any other documents related to the
Company’s business, including originals and copies thereof;

(xii) The Executive may become aware of “material” nonpublic information
relating to clients whose stock is publicly traded. The Executive acknowledges
that she is prohibited by law as well as by Company policy from trading in the
shares of such clients while in possession of such information or directly or
indirectly disclosing such information to any other persons so that they may
trade in these shares. For purposes of this subparagraph (xii), “material”
information may include any information, positive or negative, which might be of
significance to an investor in determining whether to purchase, sell or hold the
stock of publicly traded clients. Information may be significant for this
purpose even if it would not alone determine the investor’s decision. Examples
include a potential business acquisition, internal financial information that
departs in any way from what the market would expect, the acquisition or loss of
a major contract, or an important financing transaction.

(b) Remedy for Breach. The Executive agrees that in the event that a court of
competent jurisdiction finds that a material breach or threatened material
breach of any of the covenants contained in this Paragraph 6 has occurred, the
Company will have the following rights and remedies, each of which rights and
remedies shall be independent of the other and severally enforceable, and all of
which rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity:

 

7



--------------------------------------------------------------------------------

(i) Specific Performance. The right and remedy to have any of the covenants
contained in this Paragraph 6 specifically enforced by any court having
jurisdiction, all without the need to prove any amount of actual damage or that
money damages would not provide an adequate remedy, it being acknowledged and
agreed that any material breach of any of the covenants will cause irreparable
injury to the Company and that money damages will not provide an adequate remedy
to the Company; and

(ii) Cessation and Recovery of Payments. The right and remedy to cease all
payments to the Executive under Paragraphs 7 and 8 and to recover any payments
already made under Paragraphs 7 and 8, upon a finding by a court of competent
jurisdiction that a material breach of this Agreement has occurred.

(c) Blue-Penciling. The Executive acknowledges and agrees that the
non-competition and non-solicitation provisions contained herein are reasonable
and valid in geographic, temporal and subject matter scope and in all other
respects, and do not impose limitations greater than are necessary to protect
the goodwill, Confidential Information and other business interests of the
Company. Nevertheless, if any court or arbitrator determines that any of said
restrictive covenants and agreements, or any part thereof, is unenforceable
because of the duration or geographic scope of such provision, such court or
arbitrator will have the power to reduce the duration, geographic scope or other
scope of such provision, as the case may be, and, in its reduced form, such
provision will then be enforceable to the maximum extent permitted by applicable
law.

7. Termination of Employment.

(a) Termination as a Result of Death or Disability. The Executive’s employment
with the Company shall terminate automatically upon the Executive’s death during
the Employment Term. If the Disability of the Executive has occurred during the
Employment Term (pursuant to the definition of “Disability” set forth below),
the Company may give to the Executive written notice of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Board (the “Disability Effective Date”), provided that, within the
30 days after receipt of notice, the Executive shall not have returned to
substantial performance of the Executive’s duties. For purposes of this
Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company for 120 consecutive days, or a total of 180
days in any 12-month period, as a result of incapacity due to mental or physical
illness that is determined to be total and permanent by a physician jointly
selected by the Company and the Executive or the Executive’s legal
representative, or, if the parties cannot agree on the selection of such
physician then each shall choose a physician and the two physicians shall
jointly select a physician to make such binding determination.

(b) Termination by the Company for Cause. The Company may terminate the
Executive’s employment during the Employment Term for Cause at any time upon
written notice from the Board specifying such Cause and the expiration of the
cure period specified below, and thereafter, the Company’s obligations hereunder
(other than the obligation to pay any accrued salary or benefit) shall cease and
terminate; provided,

 

8



--------------------------------------------------------------------------------

however, that such written notice shall not be delivered until after the Board
shall have given the Executive written notice specifying the conduct alleged to
have constituted such Cause. The Executive shall have 30 days to cure the
matters specified in the notice delivered by the Board (to the extent that such
matters are curable). For purposes of this Agreement, “Cause” shall mean the
Executive’s willful misconduct, dishonesty or other willful actions (or willful
failures to act) which are materially and demonstrably injurious to the Company,
or a material breach by the Executive of one or more terms of this Agreement,
which shall include the Executive’s habitual neglect of the material duties
required of her under this Agreement. For purposes of this Paragraph, no act or
failure to act, on the part of the Executive, shall be considered “willful”
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that the Executive’s action or omission was in the
best interests of the Company. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Company shall be presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company.
In addition, Executive’s employment shall be deemed to have terminated for Cause
if, within six months after Executive’s Date of Termination, based on facts and
circumstances discovered after the Executive’s employment has terminated, the
Board determines in good faith after appropriate investigation that the
Executive committed an act during the Employment Term that would have justified
a termination for Cause.

(c) Termination by the Executive for Good Reason. The Executive’s employment
with the Company may be terminated by the Executive for Good Reason. For
purposes of this Agreement, “Good Reason” shall mean any of the following
actions, events or conditions that occur without the express written consent of
the Executive:

(i) removal by the Company of the Executive’s title of Chief Executive Officer,
or a change such that the Executive no longer reports to the Board;

(ii) any material changes by the Company in the Executive’s title, functions,
duties, or responsibilities which changes would cause the Executive’s position
with the Company to become of significantly less responsibility, importance or
scope as compared to the position and attributes that applied to the Executive
as of the Effective Date;

(iii) any material failure by the Company to comply with any of the provisions
of the Agreement; or

(iv) the requirement made by the Company that the Executive relocate her
residence;

provided that, the Executive must provide written notice to the Board of her
intent to terminate employment for Good Reason due to the action, event or
condition described in (i) through (iv) above within a period not to exceed
ninety (90) days of the initial existence of the action, event or condition, and
must provide the Company a period of at least thirty (30) days during which it
may remedy the action, event or condition.

 

9



--------------------------------------------------------------------------------

(d) Termination by the Company Other Than for Cause, Death or Disability or by
the Executive Without Good Reason. In addition to the provisions of
subparagraphs 7(a), (b) and (c), the Executive’s employment with the Company may
be terminated on written notice at any time during the Employment Term by the
Company other than for Cause, Death or Disability, or by the Executive without
Good Reason.

(e) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party. For purposes of this Agreement, a “Notice of Termination” means a
written notice that (1) indicates the specific termination provision in this
Agreement relied upon, (2) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated, and (3) if the Date
of Termination (as defined in Paragraph 7(f) hereof) is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than 60 days after the giving of such notice). The failure by the Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

(f) Date of Termination. “Date of Termination” means (1) if the Executive’s
employment is terminated by the Company for Cause, the expiration of the cure
period specified in Paragraph 7(b) hereof, (2) if the Executive’s employment is
terminated by the Executive for Good Reason, the date of receipt of the Notice
of Termination or any later date specified therein, as the case may be, if as of
the 30th day following the Company’s receipt of such notice, such events,
actions or conditions have not been corrected in all material respects, (3) if
the Executive’s employment is terminated by reason of death or Disability, the
date of death of the Executive or the Disability Effective Date, as the case may
be, and (4) if the Executive’s employment is terminated by the Company other
than for Cause, death, or Disability, or by the Executive without Good Reason,
30 days after the date of receipt by the non-terminating party of a written
notice of termination or such shorter time as the Board thereafter specifies in
a written notice to the Executive, so long as Executive is compensated for said
30-day period in accordance with Paragraph 5.

(g) For avoidance of doubt, the parties agree that neither delivery of notice by
Company to Executive of Company’s intent not to renew this Agreement nor the
actual expiration of the Agreement and the Employment Term shall be considered
an event of Good Reason or a termination by Company for Cause or without Cause;
provided that; if the Executive’s employment terminates upon the expiration of
the Agreement and the Company decides not to offer to continue to employ the
Executive on terms, other than contract length, at least equivalent to the terms
of this Agreement upon such expiration, the restrictive covenant obligations of
Paragraph 6(a)(iv) will not apply to the Executive.

 

10



--------------------------------------------------------------------------------

  8. Obligations of the Company upon Termination of Employment.

(a) Termination by the Company Other Than for Cause, Disability or Death, or by
the Executive for Good Reason. If during the Employment Term, (1) the Company
terminates the Executive’s employment other than for Cause or Disability,
(2) the Executive terminates her employment for Good Reason, or (3) the
Executive’s employment terminated because of her death, then in any such case:

(i) the Company shall pay to the Executive (or the Executive’s legal
representatives in the event of her death) in a lump sum in cash within thirty
(30) days after the Date of Termination an amount equal to two (2.0) times the
sum of (A) the Executive’s then current Base Salary plus (B) the average of her
annual bonuses for the three most recently completed years;

(ii) the Company shall pay to the Executive (or the Executive’s legal
representatives in the event of her death) an annual bonus amount for the year
in which termination occurs, payable in a lump sum in cash within thirty
(30) days after the Date of Termination (or as soon thereafter as is
practicable) based on an estimate of Company performance for the period before
her Date of Termination, as determined by the Committee, and the terms and
conditions of the Company’s annual bonus or incentive plan, and pro rated to
reflect the number of days out of 365 during which the Executive was employed by
Company during the year of her termination, including the Date of Termination;
provided that the estimate of Company performance for the period before her Date
of Termination shall be reconciled with actual performance after the year of her
termination and the Committee shall make any necessary adjustment in the amount
payable. In the event of an underpayment/overpayment based on such
reconciliation, the Company shall promptly pay to the Executive (or the
Executive’s legal representatives in the event of her death) the amount of any
underpayment or the Executive (or the Executive’s legal representatives in the
event of her death) shall promptly pay to the Company the amount of any
overpayment, as the case may be;

(iii) the Company shall pay to the Executive after employment termination (or to
the Executive’s family in the event of her death) on a monthly basis an amount
equal to the monthly amount of the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) continuation coverage premium for such month, at the same
level and cost to the Executive (or the Executive’s family in the event of her
death) as immediately preceding the Date of Termination, under the Company group
medical plan in which she participated immediately preceding the Date of
Termination, less the amount of the Executive’s portion of such monthly premium
as in effect immediately preceding the Date of Termination, until the earlier of
(A) 24 months after the Date of Termination; or (B) the Executive and her family
have obtained other substantially similar healthcare coverage;

 

11



--------------------------------------------------------------------------------

(iv) the provisions of Subparagraph 8(a) shall not affect any rights of the
Executive or the Executive’s heirs, administrators, executors, legatees,
beneficiaries or assigns under the Company’s benefit plans or programs.

(b) Termination as a Result of the Executive’s Disability. If during the
Employment Term, the Executive’s employment is terminated by reason of the
Executive’s Disability, then:

(i) the Company shall pay to the Executive or Executive’s legal representatives
in a lump sum in cash within 30 days after the Date of Termination an amount
equal to two (2.0) times the sum of (1) the Executive’s then current Base Salary
plus (2) the average of her annual bonuses for the three most recently completed
years;

(ii) the Company shall pay to the Executive an annual bonus for the year in
which termination occurs, payable in a lump sum in cash within thirty (30) days
after the Date of Termination (or as soon thereafter as is practicable) based on
an estimate of Company performance for the period before her Date of
Termination, as determined by the Compensation Committee of the Board, and the
terms and conditions of the Company’s annual bonus or incentive plan, and pro
rated to reflect the number of days out of 365 during which the Executive was
employed by Company during the year of her termination, including the Disability
Effective Date; provided that the estimate of Company performance for the period
before her Date of Termination shall be reconciled with actual performance after
the year of her termination and the Compensation Committee of the Board shall
make any necessary adjustment in the amount payable. In the event of an
underpayment/overpayment based on such reconciliation, the Company shall
promptly pay to the Executive (or the Executive’s legal representatives in the
event of her death) the amount of any underpayment or Executive (or the
Executive’s legal representatives in the event of her death) shall promptly pay
to the Company the amount of any overpayment, as the case may be;

(iii) the Executive shall be entitled to continuation of healthcare benefits at
the same level and cost to the Executive as immediately preceding the
Executive’s Date of Termination, until the earlier of (A) 24 months after her
Date of Termination; or (B) Executive and her family have obtained other
substantially similar healthcare coverage;

(iv) the provisions of this Subparagraph 8(b) shall not affect any rights of the
Executive or the Executive’s heirs, administrators, executors, legatees,
beneficiaries or assigns under the Company’s benefit plans or programs.

(c) Termination by the Company for Cause or by the Executive other than for Good
Reason. If during the Employment Term (i) the Executive’s employment is
terminated by the Company for Cause or (ii) the Executive voluntarily terminates
her employment not for Good Reason, then the Company shall have no further
obligation to the Executive other than the obligation to pay to the Executive
(A) her Base Salary through the Date of Termination and (B) any other
compensation and benefits due to the Executive in accordance with this
Agreement, in each case to the extent theretofore unpaid.

 

12



--------------------------------------------------------------------------------

(d) Termination Following Change of Control. If, (1) during the one year period
following a Change of Control, the Company terminates the Executive’s employment
other than for Cause, death or Disability or the Executive terminates employment
for Good Reason, or (2) during the one-year period preceding a Change of
Control, the Company terminates the Executive’s employment other than for Cause,
death or Disability, in anticipation of a Change of Control transaction that the
Board is actively considering and that is ultimately consummated, then:

(i) the Company shall pay to the Executive or the Executive’s legal
representatives in a lump sum in cash within thirty (30) days after the Date of
Termination, an amount equal to three (3.0) times the sum of (1) the Executive’s
Base Salary, plus (2) the average of her annual bonuses for the three most
recently completed years; provided that, if the Company terminates the
Executive’s employment, other than for Cause, death or Disability, in
anticipation of a Change of Control transaction that the Board is actively
considering, payments shall be made under Paragraph 8(a) above within thirty
(30) days after the Date of Termination and the additional one (1.0) times
payment under this Paragraph 8(d)(i) shall be made within thirty (30) days after
the date the Change of Control is ultimately consummated;

(ii) the Company shall pay to the Executive an annual bonus for the year in
which termination occurs, payable in a lump sum in cash within thirty (30) days
after the Date of Termination, based on an estimate of Company performance for
the period before her Date of Termination, as determined by the Committee, and
the terms and conditions of the Company’s annual bonus or incentive plan, and
pro rated to reflect the number of days out of 365 during which the Executive
was employed by Company during the year of her termination, including the Date
of Termination; provided that the estimate of Company performance for the period
before her Date of Termination shall be reconciled with actual performance after
the year of her termination and the Committee shall make any necessary
adjustment in the amount payable. In the event of an underpayment/overpayment
based on such reconciliation, the Company shall promptly pay to the Executive
(or the Executive’s legal representatives in the event of her death) the amount
of any underpayment or the Executive (or the Executive’s legal representatives
in the event of her death) shall promptly pay to the Company the amount of any
overpayment, as the case may be;

(iii) the Company shall pay to the Executive after employment termination (or to
the Executive’s family in the event of her death) on a monthly basis an amount
equal to the monthly amount of the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) continuation coverage premium for such month, at the same
level and cost to the Executive (or the Executive’s family in the event of her
death) as immediately preceding the Date of

 

13



--------------------------------------------------------------------------------

Termination, under the Company group medical plan in which she participated
immediately preceding the Date of Termination, less the amount of the
Executive’s portion of such monthly premium as in effect immediately preceding
the Date of Termination, until the earlier of (A) 24 months after the Date of
Termination; or (B) the Executive and her family have obtained other
substantially similar healthcare coverage;

(iv) the provisions of this Subparagraph 8(d) shall not affect any rights of the
Executive or the Executive’s heirs, administrators, executors, legatees,
beneficiaries or assigns under the Company’s benefit plans or programs;

(v) the payments and benefits under this Paragraph 8(d) shall be in lieu of or
offset by any payments and benefits under Paragraphs 8(a), (b) or (c) above, and
if the Executive has already received any such payments or benefits, the
payments and benefits under this Paragraph 8(d) shall be reduced, but not below
zero, by the amount of such other payments and benefits;

(vi) for the purpose of this Agreement, a “Change of Control” shall have been
deemed to have occurred if at any time during the Employment Term:

(A) the Company sells or otherwise disposes in an arms length transaction assets
of the Company having a fair market value of at least 60% of the fair market
value of the total assets of the Company and its subsidiaries on a consolidated
basis, or the Company sells or otherwise disposes of a majority of the equity
ownership or voting control of any member of any corporation or other entity
holding substantially all of the assets of the Company, in a single transaction
or series of related transactions, or

(B) acquisition by (1) any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) or (2) two or
more Persons of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than 50% of either (I) the shares of
Common Stock outstanding immediately after such acquisition (the “Company Common
Stock”) or (II) the combined voting power of the voting securities of the
Company entitled to vote generally in the election of directors outstanding
immediately after such acquisition (the “Company Voting Securities”); provided,
however, that for purposes of this subparagraph (B) the following acquisitions
of securities shall not constitute or be included when determining whether there
has been a Change of Control: (x) any acquisition by the Company, or (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or

(C) consummation of a reorganization, merger or consolidation or the sale or
other disposition of all or substantially all of the assets of the Company, or
the acquisition of the assets of another corporation by the

 

14



--------------------------------------------------------------------------------

Company (in each case, a “Business Combination”), unless, following any such
Business Combination, (1) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Company Common
Stock and Company Voting Securities outstanding immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Company Common Stock and Company Voting Securities
outstanding, as the case may be, (2) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan or related
trust of the Company or any corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (3) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination.

(e) No Mitigation or Offset. Payments and benefits under Paragraphs 7 and 8
shall not be subject to mitigation or offset for compensation or benefits
received due to future employment obtained by the Executive.

(f) Release. Notwithstanding anything herein to the contrary, the payments and
benefits under Paragraphs 7 and 8 shall only be payable if the Executive
executes and delivers to the Company, and does not revoke, a form of General
Release and Waiver Agreement, which releases the Company, its subsidiaries,
affiliates, officers, directors, employees, agents, benefit plans, fiduciaries
and their insurers, successors, and assigns of any and all claims of the
Executive under this Agreement or related to or arising out of the Executive’s
employment hereunder, occurring up to the release date, which the Company shall
present to the Executive within twenty-one (21) calendar days after the
Executive’s Date of Termination. This General Release and Waiver Agreement also
shall include the Company’s release of all known claims against Executive, other
than claims as to matters that would constitute Cause; provided, however, that
any such claim is made within one year of the Executive’s delivery of the
executed General Release and Waiver Agreement. Payment of the amounts described
in Paragraphs 7 and 8 shall commence no earlier than eight (8) days following
the date on which the Executive delivers to the Company (and does not revoke) an
executed and enforceable General

 

15



--------------------------------------------------------------------------------

Release and Waiver Agreement as described herein. If the Executive’s Date of
Termination occurs in one taxable year and the thirty (30) days payment period
of Paragraphs 8(a) and (c) above ends in a second taxable year, the Company
shall make payments in the second taxable year, subject to this Paragraph 8(f).

(f) Executive’s Death Following Date of Termination. If the Executive should die
after becoming entitled to payments and/or benefits under Paragraph 8, but
before payments and benefits have been made or completed, the Company shall pay
all such amounts and provide all such benefits to the Executive’s estate or
legal representative.

9. Golden Parachute Provisions; No Tax Gross-Up.

(a) Excess Parachute Payments.

(a) In the event that any amount or benefits made or provided to the Executive
under Paragraph 8 above and any other plans and programs of the Company and its
affiliates (collectively, the “Covered Payments”), are determined to constitute
a parachute payment, as such term is defined in Section 280G(b)(2) of the Code
and would subject the Executive to an excise tax under Section 4999 of the Code
(the “Excise Tax”), the Covered Payments shall be reduced so that the maximum
amount of the Covered Payments (after reduction) shall be one dollar ($1.00)
less than the amount that would cause the Covered Payments to be subject to the
Excise Tax; provided, however, that the Covered Payments shall only be reduced
to the extent that the after-tax value of amounts received by the Executive
after application of the above reduction would exceed the after-tax value of the
amounts received without application of such reduction. For this purpose, the
after-tax value of an amount shall be determined taking into account all
federal, state, and local income, employment and excise taxes applicable to such
amount. In making any determination as to whether the Covered Payments would be
subject to an Excise Tax, consideration shall be given to whether any portion of
the Covered Payments could reasonably be considered, based on the relevant facts
and circumstances, to be reasonable compensation for services rendered (whether
before or after the consummation of applicable Change of Control).

(b) Procedure for Determinations. All determinations required to be made under
this Paragraph 9 and the assumptions to be utilized in arriving at such
determinations, shall be made by the independent public accountants then
regularly retained by the Company (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and the Executive within
fifteen (15) business days of the receipt of notice from the Company or the
Executive that there have been Covered Payments, or such earlier time as is
requested by the Company. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the Company shall appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder) in consultation with
counsel acceptable to the Executive. All fees and expenses of the Accounting
Firm and such counsel shall be borne solely by the Company.

 

16



--------------------------------------------------------------------------------

(c) Internal Revenue Service Claims. In the event that upon any audit by the
Internal Revenue Service, or by a state or local taxing authority, of the
Covered Payments, a change is formally determined to be required in the amount
of taxes paid by the Executive, appropriate adjustments will be made under this
Agreement such that the net amount that is payable to the Executive after taking
into account the provisions of Code Section 4999 will reflect the intent of the
parties as expressed in this Paragraph. The Executive shall notify the Company
in writing of any claim by the Internal Revenue Service that, if successful,
would require payment of an Excise Tax or an additional Excise Tax on the
Covered Payments (a “Claim”). Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such Claim and shall apprise the Company of the nature of
such Claim and the date on which such Claim is requested to be paid. The
Executive shall not pay such Claim prior to the expiration of the thirty
(30)-day period following the date on which she gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such Claim is due). If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such Claim,
the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such Claim,

(ii) take such action in connection with contesting such Claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such Claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such Claim, and

(iv) permit the Company to participate in any proceedings relating to such
Claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax, additional Excise Tax, or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this subparagraph (c), the Company, at its sole option,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such Claim and may, at
its sole option, either direct the Executive to pay the tax claimed and sue for
a refund or contest the Claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one (1) or more appellate
courts, as the Company shall determine, provided, however, that if the Company
directs the Executive to pay such Claim and sue for a refund, the Company shall
advance the amount of such payment to the Executive on an interest-free basis
or, if such an advance is not permissible thereunder, pay the amount of such
payment to the Executive as additional compensation,

 

17



--------------------------------------------------------------------------------

and shall indemnify and hold the Executive harmless, on an after-tax basis, from
any Excise Tax, additional Excise Tax, or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or
additional compensation; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. The Company shall reimburse any fees
and expenses provided for under this Paragraph 9 on or before the last day of
the Executive’s taxable year following the taxable year in which the fee or
expense was incurred, and in accordance with the other requirements of Code
Section 409A and Treasury Regulation §1.409A-3(i)(1)(v) (or any similar or
successor provisions).

(d) Refund. If, after the receipt by the Executive of an amount advanced or paid
by the Company pursuant to Subparagraph (c), the Executive becomes entitled to
receive any refund with respect to such Claim, the Executive shall (subject to
the Company’s complying with the requirements of subparagraph (c)) promptly pay
to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Subparagraph (c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such Claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid.

10. Governing Law; Mediation; Arbitration; Jurisdiction; Attorneys’ Fees. This
Agreement is made and entered into and will be governed by and interpreted in
accordance with the laws of and before the courts of the State of Illinois. The
Company and the Executive agree that any dispute regarding this Agreement that
cannot be resolved amicably by the parties initially will be submitted to
non-binding mediation. The Company and Executive shall jointly select the
mediator and in any such mediation, the Company shall pay costs, other than
attorneys fees, of said mediation. Each of the parties shall pay their own legal
fees and expenses in connection with any such mediation. Any dispute regarding
this Agreement that cannot be resolved through mediation shall be submitted to
arbitration within 60 days of the mediation and will be resolved in accordance
with the rules of the American Arbitration Association for expedited cases then
in effect. The arbitrator shall be bound by controlling law, and shall have no
authority to ignore or vary terms of this Agreement or to award any exemplary,
indirect, consequential or punitive damages. The arbitrator will be mutually
selected by the parties or in the event the parties cannot mutually agree, then
appointed by the American Arbitration Association. Any arbitration will be held
in Chicago, Illinois and the arbitrator will apply Illinois law. Judgment upon
any award rendered by the arbitrator will be final and binding and may be
entered in any court of competent jurisdiction. The Company will have the
absolute right to seek equitable remedies in any state court of competent
jurisdiction in the State of Illinois, County of Cook, or in a United States
District Court in the State of Illinois pursuant to Paragraph 6(b) hereof. The
parties shall be responsible for their own costs and expenses under this
Paragraph 10; provided, however, all costs, fees and expenses (including
reasonable attorneys’ fees associated with such arbitration and court action to
enforce judgment upon any award made by an arbitrator) shall be borne by the
Company if the Executive prevails.

 

18



--------------------------------------------------------------------------------

11. Miscellaneous.

(a) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes any
and all previous agreements, written or oral, regarding the subject matter
hereof between the parties hereto. This Agreement shall not be modified or
amended, except by a written agreement signed by the parties hereto.

(b) Notices. All notices, requests, demands and other communications required or
permitted to be given or made under this Agreement shall be in writing and shall
be deemed to have been given if delivered by hand, sent by generally recognized
overnight courier service, telex or telecopy with confirmation of receipt, or
mail:

 

  (i) to the Company:

Navigant Consulting, Inc.

Attn: General Counsel

30 S. Wacker Drive

Chicago, Illinois 60606

 

  (ii) to the Executive:

Julie M. Howard

                                  

                                  

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications will be effective when
actually received by the addressee.

(c) Indemnification. The Company agrees that if the Executive is made a party,
or is threatened to be made a party, to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that she is or was a director, officer or employee of the Company or is
or was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is the Executive’s alleged action in
an official capacity while serving as a director, officer, member, employee or
agent, the Executive shall be indemnified and held harmless by the Company to
the fullest extent legally permitted or authorized by the Company’s certificate
of incorporation or. bylaws or resolutions of the Board or, if greater, by the
laws of the State of Delaware, against all cost, expense, liability and loss
(including, without limitation, attorneys’ fees, judgments, fines, ERISA Excise
Taxes or other liabilities or penalties and amounts paid or to be paid in
settlement) reasonably incurred or suffered by the Executive in connection
therewith, and such indemnification shall continue as to the Executive even if
she has ceased to be a director, member, employee or agent of the Company or
other entity, with respect to acts or omissions which occurred prior to her
cessation of employment with the Company, and shall inure to the benefit of the
Executive’s heirs, executors and administrators. The Company shall advance to
the

 

19



--------------------------------------------------------------------------------

Executive all reasonable costs and expenses incurred by her in connection with a
Proceeding within 20 calendar days after receipt by the Company of a written
request, for such advance. Such request shall include an undertaking by the
Executive to repay the amount of such advance if it shall ultimately be
determined that she is not entitled to be indemnified against such costs and
expenses.

Neither the failure of the Company (including its Board, independent legal
counsel or stockholders) to have made a determination prior to the commencement
of any proceeding concerning payment of amounts claimed by the Executive under
Paragraph 11(c) above that indemnification of the Executive is proper because he
has met the applicable standard of conduct, nor a determination by the Company
(including its Board, independent legal counsel or stockholders) that the
Executive has not met such applicable standard of conduct, shall create a
presumption that the Executive has not met the applicable standard of conduct.

The Company agrees to maintain during the Employment Term and thereafter one or
more directors’ and officers’ liability insurance policies covering the
Executive with the same terms and aggregate limits of liability as apply to the
Company’s other senior executive officers.

(d) Assignment. This Agreement is personal to the Executive and without the
prior written consent of the Company it shall not be assignable by the Executive
other than by will or the laws of descent and distribution. This Agreement will
inure to the benefit of and be enforceable against the Executive’s legal
representatives. This Agreement will inure to the benefit of and be binding upon
the Company and its successors and assigns. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation, share
exchange or otherwise) to all or substantially all of the business and/or assets
of the Company to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. For purposes of this Agreement, the
term “Company” means the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

(e) Severability. If any provision of this Agreement is held invalid or
unenforceable, either in its entirety or by virtue of its scope or application
to given circumstances, such provision will thereupon be deemed modified only to
the extent necessary to render such provision valid, or not applicable to given
circumstances, or excised from this Agreement, as the situation may require, and
this Agreement will be construed and enforced as if such provision had been
included herein as so modified in scope or application, or had not been included
herein, as the case may be. Should this Agreement, or any one or more of the
provisions hereof, be held to be invalid, illegal or unenforceable within any
governmental jurisdiction or subdivision thereof, the Agreement or any such
provision or provisions will not as a consequence thereof be deemed to be
invalid, illegal or unenforceable in any other governmental jurisdiction or
subdivision thereof.

 

20



--------------------------------------------------------------------------------

(f) Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, will not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

(g) Counterparts. This Agreement may be executed in two counterparts, each of
which will be deemed an original and both of which taken together will
constitute a single instrument.

(h) Application of Code Section 409A. To the extent applicable, it is intended
that this Agreement comply with the provisions of Code Section 409A, so as to
prevent inclusion in gross income of any amounts payable or benefits provided
hereunder in a taxable year that is prior to the taxable year or years in which
such amounts or benefits would otherwise actually be distributed, provided or
otherwise made available to the Executive. This Agreement shall be construed,
administered, and governed in a manner consistent with this intent and the
following provisions of this Paragraph shall control over any contrary
provisions of this Agreement.

(i) In the event the Executive is a “specified employee” within the meaning of
Code Section 409A(a)(2)(B)(i) and delayed payment of any amount or commencement
of any benefit under this Agreement is required to avoid a prohibited
distribution under Code Section 409A(a)(2), then amounts payable in connection
with the Executive’s termination of employment will be delayed and paid, with
interest at the short term applicable federal rate as in effect as of the Date
of Termination, in a single lump sum six months thereafter (or if earlier, the
date of Executive’s death), subject to any exceptions for earlier payment that
may apply.

(ii) Payments and benefits hereunder upon Executive’s termination or severance
of employment with the Company that constitute deferred compensation under Code
Section 409A payable shall be paid or provided only at the time of a termination
of Executive’s employment that constitutes a “separation from service” within
the meaning of Code Section 409A (subject to a possible six-month delay pursuant
to the subparagraph (i) above).

(iii) For purposes of Code Section 409A, each payment under this Agreement shall
be treated as a right to a separate payment for purposes of Code Section 409A.

(iv) All reimbursements and in kind benefits provided under this Agreement,
including, but not limited to, payments under Paragraphs 5, 9 and 11(c), shall
be made or provided in accordance with the requirements of Code Section 409A,
including, where applicable, the requirement that (A) any reimbursement is for
expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (B) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (C) the reimbursement of an eligible
expense

 

21



--------------------------------------------------------------------------------

will be made on or before the last day of the calendar year following the year
in which the expense is incurred, and (D) the right to reimbursement or in kind
benefits is not subject to liquidation or exchange for another benefit.

(v) If any compensation or benefits provided by this Agreement result in the
application of Code Section 409A, the Company shall modify this Agreement in the
least restrictive manner necessary in order to comply with the provisions of
Code Section 409A and, in each case, without any material diminution in the
value of the payments or benefits to the Executive. If the Executive or the
Company believes, at any time, that any such compensation or benefit is subject
to tax under Code Section 409A, it shall advise the other and the Company and
the Executive shall reasonably cooperate in good faith to take such steps as
necessary, including amending (and, as required, consenting to the amendment of)
this Agreement, to avoid the imposition of tax under Code Section 409A, in each
case, without any material diminution in the value of the payments or benefits
to the Executive.

(v) References in this Agreement to Code Section 409A include both that section
of the Code itself and any guidance promulgated thereunder.

(i) Compensation Recoupment Policy. Compensation paid or awarded under this
Agreement shall be subject to any compensation recoupment policy adopted by the
Company from time to time that applies to the Company’s executive officers
generally.

(j) Prior Agreement. The parties hereto agree to terminate the Prior Agreement
as of the Effective Date, and agree that, following termination of the Prior
Agreement, there shall be no liability on the part of either party hereto with
respect to the Prior Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

Navigant Consulting, Inc.     By     /s/ Stephan A. James       /s/ Julie M.
Howard  

Stephan A. James

Chairman of the Compensation

Committee of the Board of Directors

Dated: February 22, 2012

     

Julie M. Howard

Dated February 22, 2012

 

22